DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants amendments to the claims filed 27 December 2021, introducing Markush-type language specifically describing each of the composition components claimed, have obviated the need for an election of species as set forth in the office action of 26 August 2021.  This requirement has therefore been WITHDRAWN.

Priority
The instant application claims the benefit of each of Provisional U.S. applications 62/899,595 filed 12 September 2019, 62/944,912 filed 6 December 2019, 62/968,591 filed 31 January 2020, and 63/012,058 filed 17 April 2020.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Tucker on 2 March 2022.

IN THE CLAIMS:
Claim 1, Line 9:	Following the term “amphetamine,” the word “dextroamphetamine,” has been DELETED.
Claim 1, Line 12:	The phrase “xanthine derivatives,” has been DELETED and REPLACED by the phrase ---xanthines,---.
Claim 21, Line 9:	Following the term “amphetamine,” the word “dextroamphetamine,” has been DELETED.
Claim 21, Line 12:	The phrase “xanthine derivatives,” has been DELETED and REPLACED by the phrase ---xanthines,---.
Claim 22, Line 9:	The phrase “xanthine derivatives,” has been DELETED and REPLACED by the phrase ---xanthines,---.

Allowable Subject Matter
Claims 1-13 and 16-22, as amended by applicant’s submission of 27 December 2021 and further above, are ALLOWED.
The following is an examiner’s statement of reasons for allowance: Applicants claims encompass aqueous compositions wherein particles having a core of any members of a Markush-type listing of alternatives is surrounded at least substantially by a lipophilic shell, again combining any of variety of carriers provided in Markush form with multiple emulsifying agents selected from a grouping again presented in Markush form, which is to provide for delayed release of the agents so formulated.  This language defines what a skilled artisan would recognize as a multiple emulsion, or a water-in-oil-in-water (W/O/W) emulsion.  See, e.g., et al, Aqueous-Core Lipid Nanocapsules for Encapsulating Fragile Hydrophilic and/or Lipophilic Molecules, 25 Langmuir 11413 (2009), N. Jager-Lezer, et al, Influence of Lipophilic Surfactant on the Release Kinetics of Water-Soluble Molecules Entrapped in a W/O/W Multiple Emulsion, 45 J Control. Rel. 1 (1997).  To be sure, the art establishes that such WOW emulsions can be formulated employing, among others, triglycerides as lipophilic phases, see, e.g., Vos (U.S. PGPub. 2011/0189298), S. Raynala, et al, A Topical W/O/W Multiple Emulsion Containing Several Active Substances: Formulation, Characterization and Study of Release, 26 J Control. Rel. 129 (1993), and any of a variety of emulsifiers including SPANs, TWEENs, and polyglycerol polyricinoleate, see Vos, supra, to encapsulate actives including caffeine, see, e.g., O. Doucet, et al, O/W Emulsion and W/O/W Multiple Emulsion: Physical Characterization and Skin Pharmacokinetic Comparison in the Delivery Process of Caffeine, 20 Int’l. J Cosm. Sci. 283 (1998), and Gedoun (U.S. PGPub. 2005/0084472).  However, “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.”  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007).  Here, the examiner cannot identify in the art any rationale which would guide the skilled artisan to arrange these actives, lipophilic carriers, and surfactants specifically set forward by the claims to provide a multiple emulsion for delayed release of the active so encapsulated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613